Exhibit 10.1 

EXCHANGE AGREEMENT

 

 

THIS EXCHANGE AGREEMENT (“Agreement”) is entered into as of January 17, 2020, by
and between CloudCommerce, Inc., a Nevada corporation (the “Company”), and
Bountiful Capital, LLC, a Nevada limited liability company, (the “Investor”),
with respect to the following facts:

 

R E C I T A L S

 

A.       The Company entered into loan transactions with the Investor in the
aggregate principal amount of $240,500.00, as described below, which were
evidenced by certain promissory Demand Notes (the “Notes”), copies of which are
attached hereto as Exhibit A.

 



Effective Date  Annual Interest  Outstanding Principal Balance November 30,
2017   5% $30,000.00 January 30, 2018   5%  72,000.00  February 2, 2018   5% 
85,000.00  July 23, 2019   5%  25,000.00  August 20, 2019   5%  10,000.00 
August 28, 2019   5%  18,500.00          $240,500.00 

 

B.       The Notes are demand notes, which allow the Investor to demand
immediate and full payment at any time. The total accrued interest on the Notes
is $19,198.00. The Investor desires to tender the Notes to the Company for
cancellation, including all outstanding principal, in exchange for the issuance
by the Company to the Investor 2,597 shares of Series G preferred stock, which
may, at the option of the Investor, be converted into shares of the Company’s
common stock pursuant to the certificate of designation of the Series G
preferred stock (the “Convertible Preferred Stock”).

 

C.       The Company desires to issue the Convertible Preferred Stock to the
Investor in exchange for the cancellation of the Notes.

 

D.       The closing of the transactions contemplated by this Agreement (the
“Closing”) will be deemed to have occurred upon the completion of the deliveries
by each Party to this Agreement described in Section 2 of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the recitals stated above, the parties to this Agreement hereby agree as
follows:

 

Section 1. EXCHANGE OF THE NOTES FOR THE CONVERTIBLE PREFERRED STOCK

 

The Investor agrees to tender the Demand Notes to the Company for cancellation
in exchange for which the Company agrees to issue the Convertible Preferred
Stock to the Investor. The Investor agrees that upon delivery of the Convertible
Preferred Stock to the Investor, the Notes shall be deemed

1 

 

fully paid and satisfied, null and void and no interest, fees or principal shall
be due thereon. In the event the Notes are lost or destroyed, the Investor
hereby warrants that the Notes are lost or destroyed and agrees to immediately
surrender to the Company said Notes should it later be found and the Investor
shall provide the Company with an affidavit of loss of said Notes. The Investor
hereby agrees to indemnify and hold harmless the Company and its affiliates
against all liability, costs, damages, claims or expenses which may be incurred
by any of them as a result of any claim to ownership of the lost Notes asserted
by the Investor or by anyone other than Investor.

 

Section 2. DELIVERIES

 

2.1       The Company. The Company will issue the Convertible Preferred Stock
upon the execution of this Agreement.

 

2.2       The Investor. The Investor will deliver the Notes or an affidavit that
said Notes are lost upon the execution of this Agreement. The Investor also
agrees to deliver any other document reasonably requested by the Company that it
deems necessary for the consummation of the transactions contemplated by this
Agreement.

 

Section 3. EQUITABLE Relief.

 

3.1       Damages Inadequate. Each party acknowledges that it would be
impossible to measure in money the damages to the other party if there is a
failure to comply with any covenants or provisions of this Agreement, and agrees
that in the event of any breach of any covenant or provision, the other party to
this Agreement will not have an adequate remedy at law.

 

3.2        Equitable Relief. It is therefore agreed that the other party to this
Agreement who is entitled to the benefit of the covenants or provisions of this
Agreement which have been breached, in addition to any other rights or remedies
which they may have, shall be entitled to immediate equitable relief to enforce
such covenants and provisions, and that in the event that any such action or
proceeding is brought in equity to enforce them, the defaulting or breaching
party will not urge a defense that there is an adequate remedy at law.

 

Section 4. Investor Representation and Warranty

 

4.1       Investor’s Representations and Warranties. As a material inducement to
the Company to enter into this Agreement and consummate the exchange, Investor
represents warrants and covenants with and to the Company as follows:

 

i.Authorization and Binding Obligation. The Investor has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement,
including with respect to canceling the note and receiving the Convertible
Preferred Stock. The execution, delivery and performance of this Agreement and
performance by such Investor and the consummation by such Investor of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate, partnership or similar action on the part of such Investor
and no further consent or authorization is required. This Agreement has been
duly authorized, executed and delivered by the Investor. This Agreement has been
duly executed and delivered

2 

 

by the Investor, and constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.



ii.Beneficial Owner. With respect to the Note (i) the Investor owns,
beneficially and of record, good and marketable title to the Note, free and
clear of any taxes or encumbrances; (ii) the Note is not subject to any transfer
restriction, other than the restriction that the Note not been registered under
the Securities Act of 1933, as amended (the “1933 Act”) and, therefore, cannot
be resold unless registered under the 1933 Act or in a transaction exempt from
or not subject to the registration requirements of the 1933 Act; (iii) the Note
has not entered into any agreement or understanding with any person or entity to
dispose of the Note; and (iv) at the Closing, the Investor will convey to the
Company good and marketable title to the Note, free and clear of any security
interests, liens, adverse claims, encumbrances, taxes or encumbrances.



iii.Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.



iv.Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Convertible Preferred Stock. Such
Investor acknowledges receipt of copies of the Company’s most recent Annual
Report on Form 10-K for its last fiscal year and all other reports filed by the
Company pursuant to the 1934 Act since the filing of the 10-K and prior to the
date hereof.



v.Proceedings. No proceedings relating to the Note is pending or, to the
knowledge of the Investor, threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the Investor’s
right and ability to surrender and exchange the Note.



vi.Tax Consequences. The Investor acknowledges that the contents this Agreement
do not contain tax advice and Investor acknowledges that it has not relied and
will not rely upon the Company with respect to any tax consequences related to
the exchange of the Note and receipt of the Convertible Preferred Stock. The
Investor assumes full responsibility for all such consequences and for the
preparation and filing of any tax returns and elections which may or must be
filed in connection with such Note and/or the exchange of the Note for the
Convertible Preferred Stock.



vii.Reliance on Exemptions. The Investor understands that the Convertible
Preferred Stock is being offered and exchanged in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein

3 

 

and in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.



viii.Neither the Investor nor its agent or representative has engaged any broker
or finder or incurred any liability for any brokerage fees, commissions or
finders’ fees in connection with the Transactions contemplated herein.

 

Section 5. MISCELLANEOUS

 

5.1       Further Assurances. The parties to this Agreement hereby agree to
execute any other documents and take any further actions, which are reasonably
necessary or appropriate in order to implement the transactions contemplated by
this Agreement.

 

5.2       Counterparts. This Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.

 

5.3       Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the laws of the State of Nevada. The federal
and state courts located in Clark County, Nevada shall have sole and exclusive
subject matter jurisdiction over this Agreement and the parties expressly
consent to personal jurisdiction in Nevada for the purpose of resolving any
dispute related to the making or interpretation of this Agreement.

 

5.4       Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective heirs, successors and assigns, if any, and
shall inure to the benefit of the parties hereto and their respective heirs,
successors and assigns, if any.

 

5.5       Severability. The provisions of this Agreement are severable and in
the event that one or more of its provisions are deemed to be unenforceable or
invalid for any reason, such finding will not affect the enforceability or
validity of any other provision of this Agreement, which shall remain in full
force and effect.

 

5.6       Public Disclosure. The Company and the Investor agree not to issue any
public statement with respect to the Investor’s investment or proposed
investment in the Company or the terms of any agreement or covenant without the
other party’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.

 

5.7       Waiver. No failure or delay on the part of either party hereto in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude any other or further exercise thereof or of any other power,
right or privilege.

 

5.8        Entire Agreement. This Agreement sets forth the entire understanding
of the parties hereto and supersedes all prior agreements and understandings
between the parties relating to the subject matter hereof.

 

5.9        Parties in Interest. None of the provisions of this Agreement or of
any other document

4 

 

relating hereto is intended to provide any rights or remedies to any person
(including, without limitation, any employees or creditors of the Company) other
than the parties hereto and their respective heirs, successors and assigns, if
any.

 

5.10       Authorized Signatures. Each party to this Agreement hereby represents
that the persons signing below are duly authorized to execute this Agreement on
behalf of their respective party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY: CLOUDCOMMERCE, INC.

 

 

By: /s/ Andrew Van Noy

Andrew Van Noy, Chief Executive Officer

 

 



 

 

INVESTOR: BOUNTIFUL CAPITAL, LLC

 

 

 

By: /s/ Greg Boden

Greg Boden, President

 

 

 

 

 

 

5 

 

EXHIBIT A

 

NOTES